DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2022.  Claims 7-14 are drawn to an apparatus for making the closure, and claims 15 and 16 are drawn to a method of making a closure.  Both the apparatus and method are non-elected inventions.
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on November 9, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is considered vague and indefinite for the following reasons:  
(a)  Claim 4 recites the limitations “the second proximal portion" and “the first distal portion” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
(b)  Claim 6 recites the limitation “the first distal portion” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varma (WO 02/064676 A2).  Varma teaches a cap 10 of the press-twist type for a container, comprising a metal capsule (12, 15; “metal” line 9 of page 19) having a transversal wall 15 of longest extension which extends transversely with respect to an axis of the container(vertically extending axis), and a lateral wall 16 which extends up to a predetermined first height H1 (H1 extends from top of 15 to bottom of 27) with respect to the transversal wall about said axis of the container (figure 2), a curling 27 in the distal part with respect to the transversal wall 15 of said lateral wall by means of a curling operation, a sealing gasket 17 with an annular shape (figure 1) for engaging with an opening of the container at 12 comprising a transversal portion (extending along 15, at lead line 23), positioned in contact with the transversal wall 15 of the capsule, and a lateral portion (at lead line 22), positioned in contact with the lateral wall 16 of the capsule and ending at a height H2 with respect to the transversal wall of the capsule (ends above curl 27), wherein the sealing gasket is made of a material which is free of PVC (page 21 lines 20-24) and wherein the ratio between the above-mentioned second height H2 and first height H1, that is to say, H2/H1, is between 0.55 and 0.90 (as shown in figure 2).

Regarding claim 3, the lateral portion comprises two portions moving away from the transversal wall of the capsule (figure 2), a first distal portion (between lead lines 13 and 17 in figure 2) relative to the transversal wall of the capsule and a second proximal portion (above lead line 25 in figure 2) relative to the transversal wall of the capsule, said first distal portion and second proximal portion having different inclinations relative to the axis of the container, figure 2).

Regarding claim 4, the second proximal portion of the lateral portion has a thickness greater than the first distal portion of the lateral portion (thicker at portion above lead line 25 than at portion of seal between lead lines 13 and 17).

Regarding claim 5, the transversal portion (shown at lead line 23 in figure 2) comprises two portions a peripheral portion (adjacent lead line 10) ending at a fourth height H4 relative to the transversal wall of the capsule and a central portion (radially inwardly of lead line 23) ending at a fifth height H5 relative to the transversal wall of the capsule, strictly less than the fourth height H4 (figure 2).

Regarding claim 6, said first distal portion (between lead lines 13 and 17) relative to the transversal wall of the lateral portion of the sealing gasket there is a plurality of peaks at 20 (figure 1) designed to engage around a projection present close to the opening of the container (the thread of the neck of the container), having at least two different shapes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Varma (WO 02/064676 A2).  Varma discloses the claimed invention except for H2/H1 being between 0.70 and 0.80.  Varma does show  a ratio between 0.55 and 0.9 in figure 2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Varma with H2/H1 being between 0.70 and 0.80, in order to provide sufficient sealing between the sealing and the bottle neck, and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the closure shell and seal structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736